Interim -Decision *1696

MATTER

or Saw

In Visa Petition Proceedings
A-10522708
Decided by District Director January 16,

1966

. Since "profession" as defined by section 10I(a) (32) of the Immigration and
Nationality Act, as amended by P.L. 89-236, contemplates knowledge er
learning—not merely skill—of an advanced type in a given field gained by
a prolonged course of specialized instruction and study of at least baccalaureate level, which is a realistic prerequisite to entry into the particular field
of endeavor, and since a financial economist is a Member of the professions
within the meaning of that section, a visa petition is approved to accord
beneficiary, a qualified financial economist, preference classification under
section 203(a) (3) of the Act, as'amended.

The petition was filed to classify the beneficiary as a preference
immigrant under subsection 203(a) (3) of the Immigration and Nationality, Act, as amended, as it member. of the professions, based
upon his qualifications as a financial economist.
The beneficiary is.a 31-year-old citizen of Korea, presently in • the
United States. Byidence has been presented. that he received 'a master's degree in economics from the University •of Illinois in August
1961. He was employed as a financial economist by A. H. Gruetzmacher and Company, Mortgage Bankers and Financial Consultants,
Chicago Illinois, from September 1961 to September 1963. The
beneficiary has been studying for a doctorate degree in finance at
the University of Illinois since September 1963.
The Department of Labor has issued a certification pursuant to
subsection 212(a) (14) of the Act, as amended. The certification is
to the effect that there are not sufficient qualified financial economists
available in the United States and that the employment of such
economists will not adversely affect wages and working conditions
of workers in the 'United States similarly employed.
The questions to be resolved to determine whether the beneficiary
is entitled to the preference sought are: (1) is a financial economist
a member of the professions and (2), if so, do the beneficiary's
qualifications meet the requirements for that vocation.
686

Interim Decision #1606
Subsection 101(a) (32) of the Aet, as amended, provides that:
"The term 'profession' shall include but not be limited to architects,
engineers, lawyers, physicians, and teachers in. elementary and
secondary schools, colleges, academies or seminaries" As the foregoing is not all-inclusive and is illustrative rather than descriptive,
it is necessary to evaluate the term "profession" in a definitive sense
based on the•general character of the professions specifically recognized to ascertain whether a given activity not named therein may
be included, within the intendment of the Act.
The word "profession" originally contemplated only theology, law
and medicine, but as applications of science and learning are extended to other departments and affairs, other vocations also receive
the name, which implies professed attainments in special knowledge
as distinguished from mere skill'
Webster's New International Dictionary contains, among others,
the following definition of "profession": .
The occupation, if not purely commercial, mechanical, agricultural or the like,

to which one devotes oneself: a calling in which one professes to have acquired some special knowledge need by way either of Instructing, guiding, er
advising others or of serving them in some art; as, the profession of arms, of
teaching, of chemist.

In short, it refers to a status which requires knowledge of an advanced type in a given field of science or learning gained by a prolonged course of specialized instruction and study 2
In addition to the foregoing, a guideline to what constitutes a
.

"profession" within the meaning of the Act is found in a characteristic common to each of the vocations named in the subsection under

reference. That common denominator is the fact that all require
specialized training that is normally attained through high education
of a type for which at least a bachelor's degree pan be obtained, or
through equivalent specialized instruction and experience in. 14c
thereof.. An example of the latter lies.in the field of law whereiln
many members of that profession have obtained their knowledge.
through the medium of intensive work, instruction and study in that
activity under the direction and guidance of members' of that
profession.
To summarize, the vocations included in the term "profession" in
our modern highly industrialized society are constantly expanding,
consistent with the greater knowledge and specialized training that
such a. society demands. These could well include, in addition to
various scientific fields, highly specialized activities in business ad'United Stater v. Laws, 163 U.S. 258, 266.
'Traub v. Goodrich,

145 KY.91.2d 334, 335; 286 App. Div. 927.

687

Interim Decision *1606

•
ministration, finance, journalism and the like provided that the particular activity required at least a baccalaureate level of special
knowledge, not merely skill. The mere acquisition of a degree or
equivalent experience does not, of itself, qualify a person as a mem ,
her of a "profession". The knowledge acquired must also be of nature that is a realistic prerequisite to entry into the particular field
of endeavor. The definition of "financial economist" is given in the Dictionary
of Occupational Titles 3 as follows:
Studies nature of money, credit, and credit instruments, and operation of
banksand other financial institutions to develop monetary policies and to forecast financial activity; Investigates credit structures and credit collection
methods to improve them: Examines banking methods and procedures to titvise techniques for regulation of lending and fixing of interest and discount
rates. Studies money exchanges to recommend or establish domestic and in
monetary policies. investigates relationship between quantity of
money, credit, and purchasing power to /Ind methods for establishing and
maintaining desirable balances.

Financial economics is one of the social sciences and the qualifications for professional employment in that field are also discussed in
the Dictionary of Occupational Titles, supra•, which states that,
generally, a master's degree is the minimum requirement for entry
into that field and that scientists with this degree qualify for college
instructorships in some schools and many nonteaching positions in
Goverment and industry. It adds that in most schools a Ph.D. is
the usual requirement for faculty positions and for the more responsible administrative and research positions. It further indicates
that, for the most part, a bachelor's degree is not adequate preparation for entrance into that field, although supplemental study and
training may later qualify an individual for entry therein. The
latter also applies to eutry applicants without a graduate degree.
On the basis of all of the foregoing, we find that a financial economist requires highly specialized knowledge of an advance type and
is a member of the professions within the meaning of the Act. We
further find that the beneficiary is qualified as a member of that
profession.
Accordingly, the petition will be approved.
ORDER: It is ordered that the petition be and the same hereby
is approved.
'volume I, Definitions of Titles, Third Edition, 1963, page 283, published
by the Department of Labor.
Volume II, Occupational Classification, Third Edition, 1985, page 294.

688

